Exhibit 99.1 United States 12 Month Natural Gas Fund, LP Monthly Account Statement For the Month Ended January 31, 2010 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 370,810 Unrealized Gain (Loss) on Market Value of Futures (2,579,540) Interest Income 616 Total Income (Loss) $ (2,208,114) Expenses Investment Advisory Fee $ 19,290 Brokerage Commissions 797 NYMEX License Fee 734 Non-interested Directors' Fees and Expenses 145 Other Expenses 92,600 Total Expenses 113,566 Expense Waiver (87,778) Net Expenses $ 25,788 Net Gain (Loss) $ (2,233,902) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 1/1/10 $ 37,637,148 Net Gain (Loss) (2,233,902) Net Asset Value End of Period $ 35,403,246 Net Asset Value Per Unit (700,000 Units) $ 50.58 To the Limited Partners of United States 12 Month Natural Gas Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended January 31, 2010 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States 12 Month Natural Gas Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
